internal_revenue_service number release date index number ------------------------------ --------------------------------------------- ---------------------------------------- ----------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ -------- telephone number --------------------- refer reply to cc tege eoeg teb plr-103681-07 date date legend system county state medical center bonds county board act date year year year a --------------------------------------------- --------------------------------------- -------------- -------------------------------------------- ----------------------------------------------------------------------------------------- ---------------------------------- --------------------------------------------------------- ---------------------------------------------------------------- ---------------------- ------- ------- ------- --- --- --- ----- ------ ------ plr-103681-07 b c d e f dear ------------------------ this is in response to the request for rulings that system is an instrumentality of county and a constituted_authority empowered to issue bonds described in sec_103 of the internal_revenue_code the code on behalf of county facts and representations county a political_subdivision of state owns and operates the medical center a large public teaching hospital a portion of the medical center has been refinanced with the bonds issued by county in year the county board appointed a task force to evaluate the operation of the medical center in a changing health care environment while yet preserving its public mission as a result of the recommendations of the task force and pursuant to state legislative authority ie the act the county board created system as a public corporation that will operate as a subsidiary of county to provide health care and related_services to the general_public and related education and research programs the county board has filed a certificate of approval giving effect to certain provisions of the act as required by the act county has approved system’s initial bylaws system has only one member county system will be governed by a board_of directors the system board_of between a and b directors two of which must be county commissioners the two directors that are county commissioners are chosen and may be removed by a majority vote of the county board the chief_executive_officer of the system will be an ex officio director the initial system board other than the county commissioners was appointed by the county board upon expiration of the terms of these directors the county board will appoint directors other than the county commissioners and chief_executive_officer by slate for staggered 3-year terms the slates will be nominated by a committee of the system board the system board may appoint directors to fill unexpired terms however such directors must be submitted to the county board for approval when the next slate is submitted a system director that is not a county commissioner may be removed without cause by a two-thirds majority plr-103681-07 vote of the system board the county board may remove a system board director that is a county commissioner may remove other directors for cause and with a two-thirds vote of the entire county board may remove the entire system board for county to resume management of the medical center the directors other than the chief_executive_officer will serve without compensation system must submit to the county board for review and approval a health services plan including education research and services to improve the health of the community system is required to provide its services to persons who are indigent in addition the county board retains the authority to require system to provide health care or related_services as the county board determines to be in the best interests of county to be paid at county’s expense system also must submit to the county board its annual capital and operating budgets for approval and an annual audited financial statement the county board’s authority over system’s budget and expenditures includes review and approval of capital_expenditure budget line items when those items exceed stated threshold percentages and approval of capital expenditures that exceed the amounts approved in the budget the county board also must approve any debt incurred by system other than that defined in the bylaws as de_minimis debt effective on date county has leased the real_property used by the medical center to system for dollar_figure per year and contributed the other tangible and intangible assets used exclusively by the medical center to system county also has entered into an operating and funding agreement with an initial term of c years to provide system with payments projected to be dollar_figured million in year equal to e percent of system’s actual average medical assistance reimbursement rates for uncompensated care provided to residents of county in excess of the average level of uncompensated care provided by the other hospitals in county one or more capital infusions if necessary to ensure system has sufficient working_capital and dollar_figuref million for capital improvement projects approved through county’s budgeting process during the period of year through year county intends to issue general obligation bonds to fund these capital improvement projects the act generally considers system as a municipality for purposes of bond issuance however it limits system’s authority to the issuance of revenue bonds for its corporate purposes subject_to the county’s reserved powers security for system’s bonds is restricted to system’s pledge of its interests in property and its revenues system may not transfer or dispose_of substantially_all of its assets without approval by the county board upon dissolution of the system its net assets must be distributed to county for public purposes no part of the net_earnings and assets of system may inure to the benefit of any private individual nor may any part of the income or assets of system be distributed to or divided among any private individuals as dividends or otherwise plr-103681-07 system is exempt from state income corporate franchise and general sales and use taxes interest on any bonds to be issued by system will be exempt from state personal income_taxation if such interest is excludable for federal_income_tax purposes law and analysis instrumentality status of system sec_103 provides in general that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 defines private_activity_bond to mean any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 an issue meets the private_business_use_test of sec_141 if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 defines private_business_use as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_1 a of the income_tax regulations provides that the percent private business test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person sec_1_141-1 defines a nongovernmental person as a person other than a governmental person a governmental person means a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof revrul_57_128 1957_1_cb_311 sets forth the following factors to be taken into account in determining whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions have the power and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses system will operate medical center and provide health care services including indigent care and education to the general_public it must provide such services as determined by the county board to be in the best interests of county thus system is used for a governmental purpose and performs a governmental function on behalf of county a political_subdivision the sole member of system is county and upon dissolution of system its assets will be distributed to county for public purposes accordingly county has the power and interests of an owner of system and there are no private plr-103681-07 interests the county board appoints the directors serving on the system board with the exception of the chief_executive_officer of system and may remove the directors the county board must approve system’s health service plan and its annual budgets for capital and operating_expenses in addition the county board must approve budget line items for capital expenditures above certain thresholds and expenditures that exceed the budgeted amounts and must approve debt to be incurred by system above that defined as de_minimis debt thus control and supervision of system are vested in county and system’s financial autonomy is limited by county the act provides the statutory authority to create system last county has leased the medical center to system for dollar_figure per year will reimburse system for certain uncompensated care and will provide operating funds to system as needed considering the factors of revrul_57_128 as applied to the facts and representations of this ruling we conclude that system is an instrumentality of county and therefore a governmental person for purposes of sec_141 on behalf of issuer sec_103 defines a state_or_local_bond for purposes of sec_103 and sec_141 through as an obligation of a state or political_subdivision thereof sec_1 a provides in part that interest upon obligations of a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof hereinafter collectively or individually called state_or_local_government unit is not includable in gross_income sec_1_103-1 provides in part that an obligation issued by or on behalf of any governmental_unit by a constituted_authority empowered to issue such an obligation is the obligation of such a unit revrul_57_187 1957_1_cb_65 holds that bonds issued by an industrial development board formed under a state statute the entity are considered issued on behalf of a political_subdivision of the state under the following conditions the entity is formed only after the governing body of the political_subdivision has formally approved the entity's creation and the form of certificate of incorporation a board_of directors of the entity is elected by the governing body of the political_subdivision and serves without compensation the entity may issue bonds to carry out any of its corporate powers which include the power to acquire improve maintain equip and furnish projects to lease such projects and collect rent and to sell and convey any and all of its property whenever the board_of directors find such action to be in furtherance of the purposes for which the entity is established all bonds are payable solely out of revenues and receipts derived from the leasing or sale by the entity of its projects the political_subdivision is not liable for the payment of principal or interest on any of the bonds of the entity the entity is exempt from all taxation and interest on bonds issued by the entity is exempt from state taxes the entity is a nonprofit organization and none of its net_earnings may inure to the benefit of any private person and upon dissolution of the entity title to all property it owns would vest in and become the plr-103681-07 property of the state or political_subdivision which creates it the facts of this ruling are similar to those of revrul_57_187 therefore we conclude that system will qualify as a constituted_authority eligible to issue bonds on behalf of county conclusions we conclude that system is an instrumentality of county and therefore a governmental person for purposes of sec_141 and system is a constituted_authority eligible to issue bonds on behalf of county this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representative sincerely assistant chief_counsel exempt_organizations employment_tax government entities ___________________________________ by johanna som de cerff senior technician reviewer tax exempt bond branch
